Title: James Madison to Thomas Jefferson Randolph, 23 October 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Ocr. 23. 1830
                            
                        
                        
                        I have recd. yours of the 18th. post marked 20th. inclosing the Bill of Nickline & Johnson. I am
                            afraid the authority over us, will think the acct. very heavy one. The papers shewing the precise situation of the
                            sterling fund, being I believe in the hands of the last Chairman of the Faculty or the Secretary of the Board of Visitors, I
                            must ask the favor of you, to have a draft in the adapted form & amount, made out, & forwarded to me, if
                            requiring my agency.
                        On consulting the Resolution, which provided for the accomodation of the Tutor, I observe that in allotting
                            him quarters in a Hotel or dormitory it contemplated the case of his having a family. Should it be thought however, that
                            his occupying the Pavilion in question, can not interfere with any probable need of it for other uses, & it be
                            with an understanding that it is an arrangement subject to the revision of the Board, I shall not dissent from the
                            indulgence. With great & affecte esteem
                        
                            
                                
                            
                        
                    As I sign the acct. as one of the Executive Committee one other name at least is to be added, if the formality be
                                requisite